DETAILED ACTION
This action is in reply to the submission filed on 6/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 5 and 18-20, amendments to claims 1 and 21, and addition of claim 21 are acknowledged.
Claims 1-4, 6-17 and 21 are currently pending and have been examined under the effective filing date of 1/22/2019.
Allowable Subject Matter
Claims 1-4, 6-17 and 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 101 rejections, the claim limitations in claim 1 performing machine learning…to obtain one or more rules… applying the…rules…and executing a suggested action without receiving user confirmation, when viewed individually and as a whole, integrates the judicial exception into a practical application. ¶¶0078 and 0079 of the Specification detail the claim limitations of the machine learning model to include a particular machine that uses trained data to generate rules in the form of neural networks for acting on invoices. (The system applies regression analysis, statistical analysis, machine learning algorithms, and/or other algorithms to the invoice characteristics, determined at Operation 304 and the impact, determined at Operation 306. The system determines correlations and/or other relationships between the invoice characteristics and various levels of impact. Based on the above analysis, the system generates a set of rules for determining a predicted impact resulting from making payment on a current invoice during a particular payment phase. The set of rules specifies a predicted impact for a current invoice as a function of invoice characteristics associated with the current invoice. The set of rules may be in the form of an artificial neural network (ANN), a decision tree, a formula, a weighted sum of input parameters, and/or other formats.) Using a machine learning program to train data, using that trained data to make determination, and using an artificial neural network to perform actions based on the determinations is a practical application of the abstract idea, and therefore the claims are eligible under 35 U.S.C. 101. 
No prior art or non-patent literature has been found at this time that matches the functions of determining the invoice processing time by predicting the processing time of an invoice through its validation, payment, and approval stages.  The closest non-patent literature that reads on the Application is Ullah, Predicting Default Payment of Credit Card Users: Applying Data Mining Techniques. This paper describes data mining techniques to analyze historical payment records to predict if an invoice will be late. The closest prior art that reads on the Application is Sarir et al. (Pub. No. US 2018/0096311 A1), Subramanian (Pub. No. US 2020/0226503 A1), Hoang (Pub. No. US 2018/0158116 A1), and Carlsen (WO 2018/039286 A1.) Sarir teaches predicted processing times of invoices using machine learning, but not for different stages of invoices. Subramanian teaches invoice analysis for issue priorities, but not calculating different stages of invoice processing times.  Hoang teaches a GUI invoice processing application, but not calculating invoice stages’ processing times. Carlsen teaches calculating processing time for each location in the funds transfer process, (Carlsen ¶0067; module also calculates transaction performance statistics such as the time of processing for each location in the funds transfer process, volume of transfers, and percentage completion.) but not specifically calculating processing times for different stages of invoice processing. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/SANGEETA BAHL/          Primary Examiner, Art Unit 3629